— Appeal from a judgment of the Supreme Court at Special Term (Torraca, J.), entered July 16, 1982 in Ulster County, which dismissed petitioner’s application in a proceeding pursuant to CPLR article 78. Review of the record shows that the petition (in affidavit form) essentially asserts that the Federal income tax is illegal and unconstitutional. The petition fails to recite or describe the relief sought other than to state, “I do hereby exercise my legal right to rescind and cancel and to render null and void for any and all purposes each and every one of all so-called ‘income tax returns’ or ‘Form 1040’ which at any time past I might have ever caused to be signed with my name or sent to the Internal Revenue Service.” We find Special Term was correct in dismissing the petition which fails to state a cause of action or to set forth a request for relief. Moreover, State courts do not have jurisdiction over Federal agencies acting under authority of Federal statutes (Matter of Schmoll, Inc. v Federal Reserve Bank, 286 NY 503, cert den 315 US 818; see, also, Bodrick v Mayfair Constr. Corp., 38 NY2d 926, 930-931 [Jasen, J., dissenting], cert den 429 US 825). Finally, those issues pertaining to denial of welfare and Social Security to his children and alleged defective road conditions, having been raised for the first time in petitioner’s brief and not presented to Special Term, may not be considered here (Matter of Eagle v *897Paterson, 57 NY2d 831, 833; Todd v Krolick, 96 AD2d 695, 696). Judgment affirmed, without costs. Mahoney, P. J., Kane, Main, Yesawich, Jr., and Weiss, JJ., concur.